DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2020 and  02/24/2022 are considered by the examiner.

Claim Objections
Claims 4-5 are objected to because of the following informalities: 
In lines 3-4 of claim 4, “a physical variation of a device” should be corrected to – [[a]] the physical variation of [[a]] the device. Appropriate correction is required.

Claims 9-10 are objected to because of the following informalities: 
In lines 3-4 of claim 9, “a physical variation of a device” should be corrected to – [[a]] the physical variation of [[a]] the device. Appropriate correction is required.

Claims 16-17 are objected to because of the following informalities:  
In line 4 of claim 16, “the device that area” should be corrected to -- the device that [[area]] are--. Appropriate correction is required.

Any claim which is not specifically objected above is objected due to its dependency on an objected claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the difference in resistance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the plurality of pairs of resistors" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Schrijen et al. (US 20120072737 A1).

As per claim 1, Schrijen et al. teach a method comprising: receiving a value corresponding to a physical variation of a device (para. 109, the initial bit-string producer coupled to a physical system, the physical system comprises a physical, at least partially random, configuration of components, the initial bit-string producer is configured to establish an initial bit-string which depends on the configuration; para. 110, if initial bit-string producer were to read physical system out multiple times, then it would obtain multiple probably different initial bit-strings); receiving helper data associated with the physical variation of the device; generating a result data based on a combination of the value corresponding to the physical variation of the device and the helper data (para. 134, the initial bit-string can be mapped to a code word through the application of helper data, helper data can be obtained during an enrolment phase; para. 135, 
the helper data may comprise a selection data structure which indicates which sub-set of the bits in the initial bit-string are to be used, and in what order; para. 138, to the initial bit-string the helper data is applied which results in a first correctable bit-string); performing, by a processing device, an error correction operation on the result data to identify one or more code words associated with the error correction operation (para. 138, the error corrector maps the first correctable bit-string  to first code word); and generating a target data based on the one or more code words (para. 138, key (target data) is established from first code word).

Schrijen et al. anticipate claim 2.
Schrijen et al. teach that the value corresponding to the physical variation of the device is associated with an output of a physically unclonable function (PUF) (para. 53, establishing a key depending on a physical uncloneable function (PUF); para. 21, a physical system comprising a physical, at least partially random, configuration of components, an initial bit-string producer for establishing an initial bit-string, the initial bit-string depending on the configuration); and wherein the target data is further generated based on the output of the PUF and the helper data (para. 138, initial bit-string producer produces an initial bit-string (output of the PUF). To the initial bit-string the helper data is applied which results in a first correctable bit-string. The error corrector  maps the first correctable bit-string to first code word. A key (target data) is established from first code word).

Schrijen et al. anticipate claim 3.
Schrijen et al. teach storing the helper data at a memory of the device (para. 29, a helper data store for storing a helper data bit-string); and retrieving the helper data from the memory in response to a request to generate the target data (para. 32, the enrollment bit string is established from the second code word and the helper data. The key (target data) may then be derived from the enrollment bit-string).

Schrijen et al. anticipate claim 4.
Schrijen et al. teach that the result data corresponds to the identified one or more code words and an error term (para. 138, the error corrector maps the first correctable bit-string (the result data) to first code word), wherein the error term corresponds to a prior output of the physical variation of the device and the value corresponding to a physical variation of a device (para. 53, an error corrector corrects deviations (error term) occurring in the initial bit-string (output of the physical variation of the device)).

Schrijen et al. anticipate claim 5.
Schrijen et al. teach performing the error correction operation on the result data removes the error term from the result data (para. 138, the error corrector maps the first correctable bit-string  to first code word).

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Schrijen et al. (US 20120072737 A1).

As per claim 6, Schrijen et al. teach a system comprising: a memory; and a processing device, operatively coupled with the memory (para. 51, a computer, a computer program product), to: receive a value corresponding to a physical variation of a device (para. 109, the initial bit-string producer coupled to a physical system, the physical system comprises a physical, at least partially random, configuration of components, the initial bit-string producer is configured to establish an initial bit-string which depends on the configuration; para. 110, if initial bit-string producer were to read physical system out multiple times, then it would obtain multiple probably different initial bit-strings);
receive helper data associated with the physical variation of the device; generate a result data based on a combination of the value corresponding to the physical variation of the device and the helper data (para. 134, the initial bit-string can be mapped to a code word through the application of helper data, helper data can be obtained during an enrolment phase; para. 135, 
the helper data may comprise a selection data structure which indicates which sub-set of the bits in the initial bit-string are to be used, and in what order; para. 138, to the initial bit-string the helper data is applied which results in a first correctable bit-string);
perform an error correction operation on the result data to identify one or more code words associated with the error correction operation (para. 138, the error corrector maps the first correctable bit-string  to first code word);
and generate a target data based on the one or more code words (para. 138, key (target data) is established from first code word).

Schrijen et al. anticipate claim 7.
Schrijen et al. teach the value corresponding to the physical variation of the device is associated with an output of a physically unclonable function (PUF) (para. 53, establishing a key depending on a physical uncloneable function (PUF); para. 21, a physical system comprising a physical, at least partially random, configuration of components, an initial bit-string producer for establishing an initial bit-string, the initial bit-string depending on the configuration); 
and wherein the target data is further generated based on the output of the PUF and the helper data (para. 138, initial bit-string producer produces an initial bit-string (output of the PUF). To the initial bit-string the helper data is applied which results in a first correctable bit-string. The error corrector  maps the first correctable bit-string to first code word. A key (target data) is established from first code word).

Schrijen et al. anticipate claim 8.
Schrijen et al. teach to store the helper data at a memory of the device (para. 29, a helper data store for storing a helper data bit-string); and retrieve the helper data from the memory in response to a request to generate the target data (para. 32, the enrollment bit string is established from the second code word and the helper data. The key (target data) may then be derived from the enrollment bit-string).

Schrijen et al. anticipate claim 9.
Schrijen et al. teach that the result data corresponds to the identified one or more code words and an error term (para. 138, the error corrector maps the first correctable bit-string (the result data) to first code word), wherein the error term corresponds to a prior output of the physical variation of the device and the value corresponding to a physical variation of a device (para. 53, an error corrector corrects deviations (error term) occurring in the initial bit-string (output of the physical variation of the device)).

Schrijen et al. anticipate claim 10.
Schrijen et al. teach that performing the error correction operation on the result data removes the error term from the result data (para. 138, the error corrector maps the first correctable bit-string  to first code word).

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Schrijen et al. (US 20120072737 A1).

As per claim 11, Schrijen et al. teach a non-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations (para. 52, the computer program (instructions) comprises computer program code means adapted to perform all the steps of a method according to the invention when the computer program is run on a computer. Preferably, the computer program is embodied on a computer readable medium) comprising: 
receiving a value corresponding to a physical variation of a device (para. 109, the initial bit-string producer coupled to a physical system, the physical system comprises a physical, at least partially random, configuration of components, the initial bit-string producer is configured to establish an initial bit-string which depends on the configuration; para. 110, if initial bit-string producer were to read physical system out multiple times, then it would obtain multiple probably different initial bit-strings);
receiving helper data associated with the physical variation of the device; generating a result data based on a combination of the value corresponding to the physical variation of the device and the helper data (para. 134, the initial bit-string can be mapped to a code word through the application of helper data, helper data can be obtained during an enrolment phase; para. 135, 
the helper data may comprise a selection data structure which indicates which sub-set of the bits in the initial bit-string are to be used, and in what order; para. 138, to the initial bit-string the helper data is applied which results in a first correctable bit-string);
performing an error correction operation on the result data to identify one or more code words associated with the error correction operation (para. 138, the error corrector maps the first correctable bit-string  to first code word); 
and generating a target data based on the one or more code words (para. 138, key (target data) is established from first code word).

Schrijen et al. anticipate claim 12.
Schrijen et al. teach that the value corresponding to the physical variation of the device is associated with an output of a physically unclonable function (PUF) (para. 53, establishing a key depending on a physical uncloneable function (PUF); para. 21, a physical system comprising a physical, at least partially random, configuration of components, an initial bit-string producer for establishing an initial bit-string, the initial bit-string depending on the configuration); 
and wherein the target data is further generated based on the output of the PUF and the helper data (para. 138, initial bit-string producer produces an initial bit-string (output of the PUF). To the initial bit-string the helper data is applied which results in a first correctable bit-string. The error corrector  maps the first correctable bit-string to first code word. A key (target data) is established from first code word).

Schrijen et al. anticipate claim 13.
Schrijen et al. teach that the result data corresponds to the identified one or more code words and an error term (para. 138, the error corrector maps the first correctable bit-string (the result data) to first code word), 
wherein the error term corresponds to a prior output of the physical variation of the device and the value corresponding to a physical variation of a device (para. 53, an error corrector corrects deviations (error term) occurring in the initial bit-string (output of the physical variation of the device)).

Schrijen et al. anticipate claim 14.
Schrijen et al. teach that performing the error correction operation on the result data removes the error term from the result data (para. 138, the error corrector maps the first correctable bit-string  to first code word).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schrijen et al. (US 20120072737 A1) in view of Handschuh et al. (US 20130051552 A1) and ZHAO et al. (US 20170155389 A1).

As per claim 15, Schrijen et al. teach a method comprising: identifying a target data (para. 21, establishing a key); receiving a plurality of values associated with the device (para. 110, if initial bit-string producer were to read physical system out multiple times, then it would obtain multiple probably different initial bit-strings);
generating, by a processing device, helper data based on the plurality of values associated with the device (para. 135, the helper data may comprise a selection data structure which indicates which sub-set of the bits in the initial bit-string (the plurality of values) are to be used, and in what order).
However Schrijen et al. do not explicitly teach generating helper data based on the target data.
Handschuh et al. in an analogous art teach generating helper data based on the target data (para. 121, together with correcting errors in the second response the helper data can map the response to a predetermined data item, e.g., key (target data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Schrijen et al. the ability for generating helper data based on the target data as taught by Handschuh et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to use the helper data to derive the target data to Schrijen et al.’s device.
Schrijen et al. and Handschuh et al. do not explicitly teach identifying pairs 
of resistors of a device; a plurality of values associated with the pairs of resistors of the device, wherein a particular value of the plurality of values is based on the difference in resistance between two resistors of the pairs of resistors of the device; and the plurality of values associated with the pairs of resistors of the device.
ZHAO et al. in an analogous art teach identifying pairs of resistors of a device (para. 20, a resistance randomizing process may be performed on resistor blocks to cause the resistor block to have a random resistance. Then, two or more resistor blocks with the randomized resistances may be used to form a resistor block array); a plurality of values associated with the pairs of resistors of the device, wherein a particular value of the plurality of values is based on the difference in resistance between two resistors of the pairs of resistors of the device; and the plurality of values associated with the pairs of resistors of the device (para. 45, after performing the resistance randomizing process, a resistor block array may be formed. The resistor block array may include at least two resistor blocks that are processed to have random resistances. The two resistor blocks may be referred to as a first resistor block and a second resistor block. When the resistance of the first resistor block is greater than the resistance of the second resistor block. The output of the resistor block array may be “1” When the resistance of the first resistor block is smaller than the resistance of the second resistor block, the output of the resistor block array may be “0”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device of Schrijen et al. and Handschuh et al. the ability for identifying pairs of resistors of a device; a plurality of values associated with the pairs of resistors of the device, wherein a particular value of the plurality of values is based on the difference in resistance between two resistors of the pairs of resistors of the device; and the plurality of values associated with the pairs of resistors of the device as taught by ZHAO et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine target data based on pairs of resistors of the device to Schrijen et al.’s and Handschuh et al.’s device.

As per claim 16, Schrijen et al., Handschuh et al. and ZHAO et al. teach the additional limitations.
Schrijen et al. teach identifying a subset of the plurality of values that matches bits of the target data and the helper data (para. 135, the helper data may comprise a selection data structure which indicates which sub-set of the bits in the initial bit-string are to be used, and in what order;
para. 21, establishing a key (target data)).
ZHAO et al. teach identifying the pairs of resistors of the device that area associated with the subset of the plurality of values (para. 45, after performing the resistance randomizing process, a resistor block array may be formed. The resistor block array may include at least two resistor blocks that are processed to have random resistances. The two resistor blocks may be referred to as a first resistor block and a second resistor block. When the resistance of the first resistor block is greater than the resistance of the second resistor block. The output of the resistor block array may be “1” When the resistance of the first resistor block is smaller than the resistance of the second resistor block, the output of the resistor block array may be “0”).

As per claim 17, Schrijen et al., Handschuh et al. and ZHAO et al. teach the additional limitations.
Schrijen et al. teach that the helper data further specifies an ordering of the subset of the plurality of values that match the bits of the target data (para. 135, the helper data may comprise a selection data structure which indicates which sub-set of the bits in the initial bit-string are to be used, and in what order; para. 21, establishing a key (target data)).

As per claim 18, Schrijen et al., Handschuh et al. and ZHAO et al. teach the additional limitations.
Schrijen et al. teach generating one or more code words based on the plurality of values and the target data (para. 138, the error corrector maps the first correctable bit-string to the first code word; a key (target data) is established from first code word); and wherein the generating the helper data comprises generating, the helper data based on the plurality of values, and the one or more code words (para. 135, in a first method of creating helper data, the helper data may comprise a selection data structure which indicates which sub-set of the bits in the initial bit-string are to be used, and in what order. A bit in the initial bit-string which has a different value as the corresponding bit in the enrollment bit-string results in at most one bit difference with second code word, after the helper data is applied to initial bit-string).
Handschuh et al. in an analogous art teach generating helper data based on the target data (para. 121, together with correcting errors in the second response the helper data can map the response to a predetermined data item, e.g., key (target data)).
ZHAO et al. teach that the plurality of values associated with the pairs of resisters of the device correspond to physical variations of the pairs of resistors (para. 45, after performing the resistance randomizing process, a resistor block array may be formed. The resistor block array may include at least two resistor blocks that are processed to have random resistances. The two resistor blocks may be referred to as a first resistor block and a second resistor block. When the resistance of the first resistor block is greater than the resistance of the second resistor block. The output of the resistor block array may be “1” When the resistance of the first resistor block is smaller than the resistance of the second resistor block, the output of the resistor block array may be “0”).

As per claim 20, Schrijen et al., Handschuh et al. and ZHAO et al. teach the additional limitations.
Schrijen et al. teach that the generating of the helper data is based on an exclusive-or (XOR) operation (para. 136, the helper data may comprise the XOR-addition of the enrollment bit-string and the second code-word).

As per claim 22, Schrijen et al., Handschuh et al. and ZHAO et al. teach the additional limitations.
ZHAO et al. teach that each of the plurality of values corresponds to a difference in resistance between two respective resistors of the plurality of pairs of resistors (para. 45, the two resistor blocks may be referred to as a first resistor block and a second resistor block. When the resistance of the first resistor block is greater than the resistance of the second resistor block. The output of the resistor block array may be “1” When the resistance of the first resistor block is smaller than the resistance of the second resistor block, the output of the resistor block array may be “0”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111